Citation Nr: 0917590	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  08-20 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had honorable active duty service from December 
1942 to February 1946, including combat service during World 
War II in the European theatre of operations. He died in 
2007. The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The appellant was afforded a March 2009 Travel Board 
hearing before the undersigned Veterans Law Judge. The 
hearing transcript is associated with the record. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2006).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. At the time of the Veteran's death, he was in receipt of a 
total disability evaluation based on individual 
unemployability effective in September 1998, and service 
connection was effect for posttraumatic stress disorder 
(PTSD) rated as 50 percent disabling; bilateral hearing loss 
rated as 30 percent disabling; arthritis of the lumbar spine 
rated as 20 percent disabling; arthritis of the right knee 
rated as 10 percent disabling; arthritis of the left knee 
rated as 10 percent disabling and a vision disorder, 
hepatitis, a hernia scar and arthritis of the cervical spine 
- all rated as zero percent disabling.  

2. The evidence is in equipoise as to whether the Veteran's 
service connected PTSD materially contributed to his death. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
cause of death are approximated. 38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The appellant contends that service connected PTSD was a 
contributing factor to the Veteran's death. The medical 
evidence is in equipoise as to whether PTSD symptoms 
contributed to the Veteran's death, and the claim is granted. 

The cause of a Veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death. 38 C.F.R. § 3.312(a). This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the Veteran, including, particularly, autopsy 
reports. 38 C.F.R. § 3.312(a). For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto. 38 C.F.R. § 3.312(b). In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death. It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection. 38 C.F.R. § 
3.312(c)(1).

The April 2007 Death Certificate reflects that the Veteran 
died from immediate causes of aspiration pneumonia and 
cerebrovascular accident. Smoking was noted to have probably 
contributed to the death. The Veteran resided in a nursing 
home following a stroke for about seven months preceding his 
death. 

The central issue presented by this matter is the evaluation 
of two medical opinions - one issued by Barbara E. Rizzardi, 
M.D., an internal medicine specialist and who was the 
Veteran's treating physician for 20 years; and a VA 
physician's assistant who examined the file under the 
endorsement of a VA physician.

In her August 2008 opinion, Dr. Rizzardi reported that during 
her tenure as the Veteran's treating physician, she 
coordinated his PTSD treatment with VA. She stated that given 
the opportunity she would have listed PTSD as a 
"contributing and causative" factor on the death 
certificate. Dr. Rizzardi observed that there is was a 
"direct connection" between the Veteran's PTSD and ultimate 
cause of death of atherosclerotic complications of stroke. 
She explained that PTSD contributed to the Veteran's 
hypertension, which accelerated his atherosclerosis. She 
noted that the disorder also impeded the Veteran's ability to 
comply with medications and physician's instructions. She 
cited examples of the Veteran's blood pressure widely 
fluctuating; his inability to follow a diet plan due to what 
she termed as "stress eating/binging; and that the Veteran 
had difficulty following a medication regime due to his PTSD 
symptoms. Dr. Rizzardi also submitted a medical article 
confirming that depression is a risk factor for coronary 
artery disease (CAD). 

Medical records generated by Dr. Rizzardi dated 1988 to 2006 
are in the claims folder, and generally support her account 
of the objective facts underlying her opinion. Among other 
data, they show that Dr. Rizzardi advised the Veteran not to 
go to the desert alone, noted the Veteran's anger, and 
discussed the appellant's concerns that the Veteran was 
unable to comply with medical instructions due to his 
psychiatric instability. 

The January 2009 VA medical opinion, authored by the 
physician's assistant, recounts the Veteran's extensive 
treatment for CAD from 2000 to his death and Dr. Rizzardi's 
August 2008 opinion. While he concurred with Dr. Rizzardi in 
noting that her rationale was psychologically plausible, he 
observed that the Veteran's lifespan exceeded the norm and 
that treatment notes from 2000 reflect that the Veteran was 
in good cardiovascular health despite his CAD. He explained 
that the Veteran had polymyalgia rheumatica, which he 
assessed as unrelated to PTSD, and which was a risk factor 
for stroke. The physician's assistant opined that it was less 
likely that PTSD or any other service connected disability 
contributed to the Veteran's death.  

During the March 2009 Travel Board hearing, the appellant 
testified that the Veteran coped with PTSD symptoms ever 
since his combat service - an assertion that is supported by 
numerous references in the record.  As early as a VA 
examination dated in 1948, the Veteran was noted to have had 
"extreme irritability," which resulted in violence towards 
his wife. Several pieces of correspondence authored by the 
Veteran throughout the record also indicate a constant 
irritability. Although the Veteran reported during an April 
1977 orthopedic examination that he was then "happily 
married," the record also indicates that the Veteran and the 
appellant had long slept in separate rooms due to the 
Veteran's marked difficulty to sleep which was punctuated by 
violent nightmares and outbursts. During the Travel Board 
hearing, the appellant testified to the Veteran's mood swings 
and violent outbursts. The appellant's representative related 
that she had spoken with stated that the appellant informed 
her that the Veteran had difficulty complying with his 
medication regimen.    

The Court of Appeals for Veterans Claims (Court) has held 
that the Board must determine how much weight is to be 
attached to each medical opinion of record. See Guerrieri v. 
Brown, 4 Vet. App. 467 (1993). Greater weight may be placed 
on one medical professional's opinion over another, depending 
on factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000). 

The bases of medical opinions must be evaluated. See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

There can be no doubt that further medical inquiry could be 
undertaken with a view towards development of the claim.  
However, under the "benefit-of-the-doubt" rule, where there 
exists "an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see 
also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

After careful consideration of the record, the Board finds 
the medical evidence is in equipoise as to whether the 
Veteran's service connected PTSD were etiologically related 
to his death. Firstly, Dr. Rizzardi treated the Veteran for 
many years and her statements within her August 2008 opinion 
are supported by treatment notes referencing PTSD symptoms as 
interfering with the Veteran's ability to comply with her 
instructions. That Dr. Rizzardi treated the Veteran for 20 
years clearly provides her an opportunity to report 
underlying facts which form the basis of her opinion. Her 
report of the Veteran's apparent unwillingness, reluctance or 
inability to comply with prescribed medications and dietary 
guidance is not a factor which necessarily would demand 
documentary substantiation. As the Veteran's treating 
physician, she would have been expected to make these 
observations orally to the Veteran and the appellant, in her 
to-be-expected role to assist the Veteran, even without 
recordation. 

With regard to the January 2009 VA medical opinion, the Board 
observes that it is not authored by a treating physician. 
This observation should not be construed as impugning the 
competence or credibility of the physician's assistant or the 
supervising physician. However, it cannot be doubted that Dr. 
Rizzardi would have had a more extensive knowledge of the 
Veteran's habits and the development of his disorders. 

Moreover, there is nothing in the VA opinion that 
substantially undermines the basis of Dr. Rizzardi's opinion. 
While the physician's assistant recounts the Veteran's 
medical history, it is of record. That the Veteran apparently 
survived beyond the normal life span of adult males, as 
relied upon in great part by the physician's assistant to 
support his opinion, is but one factor to be examined. Stated 
alternatively, the pertinent inquiry is not at what age the 
Veteran died, but whether a disability incurred in or 
aggravated by service either caused or contributed 
substantially or materially to cause death - regardless of 
his age. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. The VA 
opinion does not undermine the factual bases of Dr. 
Rizzardi's letter, nor does it preponderate against a finding 
the PTSD materially contributed to the Veteran's death.

Although the Court has specifically rejected the "treating 
physician rule," which accords the opinions of treating 
physicians dispositive weight of causal issues, the Board is 
obligated to consider and articulate reasons or bases for its 
evaluation of a treating physician. Conversely, the law does 
not mandate that the opinion of a treating physician be 
rejected  See Van Slack v. Brown, 5 Vet. App. 499, 502 
(1993); Guerrieri, 4 Vet. App. at 473 (1993).

The mandate to accord the benefit of the doubt is triggered 
when the evidence has reached a stage of approximate balance.  
In this matter, the Board is of the opinion that this point 
has been attained.  Because a state of relative equipoise has 
been reached in this case, the benefit of the doubt rule will 
be applied.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993). 


ORDER

Service connection for the cause of the Veteran's death is 
granted. 


____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


